Citation Nr: 0032560	
Decision Date: 12/13/00    Archive Date: 12/20/00

DOCKET NO.  92-56 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
the residuals of a tonsillectomy.

2.  Entitlement to an increased (compensable) evaluation for 
bilateral inguinal hernia.

WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1978 to July 
1982.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a March 1990 rating decision of 
Department of Veterans (VA) Regional Office (RO) in Boston, 
Massachusetts and from an April 1993 rating decision by the 
RO in Providence, Rhode Island.  Jurisdiction of this case 
currently resides with the RO in Boston, Massachusetts.

In an August 1994 decision, the Board denied the veteran's 
claims of entitlement to a compensable evaluation for the 
residuals of a tonsillectomy and entitlement to a compensable 
evaluation for bilateral inguinal hernia, among other issues.  
The veteran subsequently filed a timely appeal to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
Memorandum Decision issued in June 1997, the Court affirmed 
part of the Board's decision and vacated that part of the 
Board's decision that denied entitlement to compensable 
evaluations for the residuals of a tonsillectomy and 
bilateral inguinal hernia  These matters were remanded to the 
Board for additional development and readjudication 
consistent with the Court's directives.  

In March 1998, the Board remanded this case to the RO for 
further evidentiary development and for readjudication in 
light of the Court's directives.  Thereafter, the RO issued a 
Supplemental Statement of the Case in November 1999 in which 
it continued to deny the veteran's claims of entitlement to a 
compensable evaluation for the residuals of a tonsillectomy 
and entitlement to a compensable evaluation for bilateral 
inguinal hernia.  The claims folder was subsequently returned 
to the Board.

In a June 1999 Order, the Court denied the veteran's petition 
for extraordinary relief.  In essence, the veteran alleged 
that since two years had passed since the Court's decision, 
he was entitled to a Board decision on his claims.  In 
rejecting the veteran's petition, the Court stated that the 
veteran had not demonstrated that delay on the part of VA 
amounted to refusal to act and was not the product of an 
overburdened system. 


REMAND

VA has a duty to assist the veteran in developing the facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a).  In 
accordance with this duty, and in keeping with the Court's 
June 1997 decision, the Board instructed the RO in its March 
1998 remand to provide the veteran the appropriate VA 
examinations in order to determine the nature and severity of 
his service-connected disabilities.  The Board explained that 
such examinations were necessary because at that time over 
five years had passed since the veteran's disabilities had 
last been evaluated in 1992 and 1993.  See Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994) [holding that in order to 
constitute a useful and pertinent rating tool, rating 
examinations must be sufficiently contemporaneous to allow 
adjudicators to make an informed decision regarding the 
veteran's current level of impairment].  

The Board further instructed the RO that the veteran must be 
given adequate notice of the requested examinations, which 
included advising him of the consequences of a failure to 
report for the examinations.  If the veteran failed to 
report, the RO was instructed to note this in the claims 
folder and to ensure that a copy of all notifications letters 
issued to the veteran were associated with the claims folder.

The record reflects that in October 1999, the veteran failed 
to report for two VA physical examinations which had been 
scheduled by the RO to determine the nature and severity of 
his service-connected residuals of a tonsillectomy and 
bilateral inguinal hernia.  There is no indication in the 
record as to why the veteran failed to report for these 
examinations.  In accordance with the Board's March 1998 
remand instructions, the RO noted the veteran's failure to 
report in the claims folder.  However, it does not appear 
that the RO ensured that a copy of all notifications letters 
issued to the veteran were associated with the claims folder 
as the Board had instructed.  Thus, the Board can find no 
indication in the claims folder that the veteran was given 
adequate notice of the requested examinations, to include 
advising him of the consequences of a failure to report for 
the examinations.

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court 
held that compliance by the Board or the RO with remand 
instructions is neither optional nor discretionary.  The 
Court further held that where the remand orders of the Board 
or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Because 
the RO failed to associate all notification letters issued to 
the veteran with the claims folder, there is no indication 
that the veteran received adequate notice of his examinations 
or of the consequences of failing to report for such 
examinations.  Because the RO failed to comply with the 
Board's instructions in this regard, the Board believes that 
another remand of this case is appropriate in order to ensure 
that the veteran is given proper notice of the requested 
examinations.

The Board also believes that it is appropriate to caution the 
veteran as to his own responsibilities in this matter.  The 
Court has held that VA's duty to assist him in the 
development of his claim is not a one-way street, meaning 
that he cannot sit by when requested to submit additional 
evidence or to report for examination.  "If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  The Board expects the veteran to 
cooperate in the development of evidence pertinent to this 
case.

The Board also advises the veteran that when a claimant fails 
without good cause to report for an examination scheduled in 
conjunction with a claim for increase, the claim shall be 
denied.  38 C.F.R. § 3.655 (1999).

Although the Board regrets further delay, in light of the 
reasons and bases set forth above, additional development is 
required.  See 38 C.F.R. § 19.9 (1999).  This case is 
accordingly remanded for the following actions:

1.  The RO should schedule the veteran 
for appropriate VA examination to 
determine the nature and extent of 
impairment caused by his service-
connected tonsillectomy and bilateral 
hernias.  The veteran should be notified 
of such examination and a copy of the 
notification should be associated with 
the veteran's VA claims folder.  

The claims folder, including a copy of 
both this remand and the Board's March 
1998 remand, should be made available to 
the examiner(s).  The examiner(s) should 
be asked to describe the nature and 
severity of the veteran's service-
connected residuals of a tonsillectomy 
and bilateral inguinal hernia.  The 
examiners should also be asked to discuss 
all symptomatology attributable to these 
disabilities.  The report(s) of 
examination should be associated with the 
veteran's claims folder.

2.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
Board's instructions have been complied 
with in full.  The RO should then 
readjudicate the veteran's claims of 
entitlement to a compensable evaluation 
for the residuals of a tonsillectomy and 
entitlement to a compensable evaluation 
for bilateral inguinal hernia.  
Additional evidentiary development may be 
undertaken, if deemed to be appropriate 
by the RO.  If any benefit sought on 
appeal remains denied, the veteran should 
be furnished a Supplemental Statement of 
the Case and given the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


